Voto disidente del
Juez Asociado Señor Díaz Cruz
al que se une el Juez Presidente Señor Trías Monge.
La disposición aplicable, 13 L.P.R.A. sec. 5372(a)(7), tiene carácter de numerus clausus por lo que solo las inci-dencias allí enumeradas están limitadas en revisión al certio-rari de 10 días provisto en el siguiente apartado (8). El contribuyente de hecho radicó su demanda dentro del término prescrito para ello, por lo que su recurso queda excluido del inciso 7. Es el correcto análisis que en la opinión se hace del término para apelar al Tribunal Superior lo que fija el hecho de que apeló en tiempo, y no la cuenta errónea de la sala de instancia. Determinado tal hecho, y establecida esa realidad, su recurso a este Tribunal no queda afectado por la disposición aplicable a quien “no radicare su demanda en el Tribunal Superior dentro del término prescrito para ello”. Tenemos jurisdicción y debe proseguirse con la orden para mostrar causa y su criterio. La parte recurrente no venía obligada a replicar, si no se le pidió posición sobre la cuestión. El error no causa Derecho.